      Case 4:19-cv-04563 Document 17 Filed on 02/09/21 in TXSD Page 1 of 2



                                                            Two Memorial City Plaza
                                                             820 Gessner, Suite 940
                                                             Houston, Texas 77024
                                                               Tel: 713.343.0478
                                                               Fax: 713.758.0146
                                                                www.hnbllc.com


February 9, 2021

VIA ECF

Rhonda Moore-Konieczny
Case Manager to Judge Gray H. Miller
United States Courthouse
515 Rusk Avenue, Room 9010C
Houston, Texas 77002
cm4141@txs.uscourts.gov

       Re:     DISH Network L.L.C. v. Nauman Khalid, d/b/a Freetvall.com et al., No. 4:19-
               cv-04563

Dear Ms. Moore-Konieczny:

       I represent Plaintiff DISH Network L.L.C. (“DISH”) in the above referenced action. I
submit this letter seeking the Court’s entry of the attached protective order.

         Good cause exists for entry of a protective order. Defendant Nauman Khalid
(“Defendant”) is a resident of Faisalabad, Pakistan where he was served with DISH’s complaint
in this action on April 21, 2020. (Dkt. 12 at 3 ¶¶ 4, 7.) Defendant failed to answer or respond to
the complaint and is in default. DISH filed a combined motion for entry of default and default
judgment on July 3, 2020. (Dkt. 15.)

        On February 4, 2021, I was contacted by the Court stating, “[I] did not include an affidavit
stating whether or not the defendant is in military service as required by our procedures – please
get this filed within 10 days or your motion will be stricken from the record.”

        Defendant’s date of birth is required to search his military service status at the
Servicemembers       Civil    Relief    Act    (“SCRA”)      website.       See     https://scra-
w.dmdc.osd.mil/scra/#/single-record. PayPal, Inc. is in possession of Defendant’s date of birth.
(See Dkt. 15-3 at 16.) On February 4, 2021, I requested that PayPal provide Defendant’s date of
birth because of the Court’s order and procedures. On February 5, 2021, PayPal responded that it
“will need a court-issued protective order or order requiring the production of non-redacted
information before [it] can produce such information.”
    Case 4:19-cv-04563 Document 17 Filed on 02/09/21 in TXSD Page 2 of 2
                                                                             Page 2



        The attached protective order is used by some judges in this District. See
https://www.txs.uscourts.gov/sites/txs/files/GCH%20STANDING%20PROTECTIVE%20ORD
ER.pdf. DISH respectfully requests that the Court enter the Protective Order.


                                            Sincerely,

                                            HAGAN NOLL & BOYLE LLC



                                            ________________________________
                                            Stephen M. Ferguson
